DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JOHN WILBUR DOBBS, III,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1801

                              [October 6, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Sherri  L.   Collins,    Judge;   L.T.    Case    No.
502018CT017048AXXXSB.

  Ira D. Karmelin, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.